Citation Nr: 1028352	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-42 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1970, 
including combat in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in June 2010.  A 
transcript of the hearing has been associated with the claims 
file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances (including work or work like setting); 
and inability to establish and maintain effective relationships; 
however, the preponderance of the evidence shows that he does not 
have total social and occupational impairment due to his PTSD.

3.  Since February 22, 2009, the service-connected PTSD alone is 
shown to prevent the Veteran from obtaining and maintaining all 
forms of substantially gainful employment consistent with his 
educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent evaluation, 
but not more, for the service-connected PTSD are met beginning 
June 20, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 
9411 (2009).  

2.  The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected disability 
are met beginning February 22, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in July 2008, which fully addressed what evidence was required to 
substantiate the claims and the respective duties of VA and a 
claimant in obtaining evidence.  The July 2008 letter also 
advised the Veteran of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  19 Vet. App. at 484.

For this reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims herein decided.  First, 
the Veteran's service treatment records (STRs) are on file, and 
the claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that any 
other VA or non-VA medical providers have additional pertinent 
records that should be obtained before the appeal is adjudicated 
by the Board.  

Second, the Veteran was afforded a VA examination in August 2008 
for the purpose of evaluating the severity of his service-
connected PTSD.  The Board finds below that the August 2008 VA 
examination does not accurately present the severity of the 
service-connected PTSD symptomatology.  Nonetheless, the 
Veteran's treating VA psychotherapist/counselor has presented 
written statements and hearing testimony describing the severity 
of the service-connected PTSD symptoms in detail sufficient to 
allow the Board to make a fully informed determination.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not 
asserted, and the evidence does not show, that his symptoms have 
materially increased in severity since.  The Board accordingly 
finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before the RO's 
hearing officer and the undersigned Acting Veterans Law Judge 
(AVLJ) in which he presented oral argument in support of his 
claims.  In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 
(Jul. 1, 2010), the United States Court of Appeals for Veterans 
Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, although the RO hearing officer and AVLJ during the 
hearings did not explicitly note the bases of the prior 
determinations or note the elements of the claim that were 
lacking to substantiate the Veteran's claim for a higher rating, 
the Veteran's representative demonstrated actually knowledge of 
this information.  The representative's questions specifically 
elicited responses designed to show that the Veteran met the 
requirements for the next higher rating for PTSD.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.)  For 
instance, the representative asked the Veteran about suicidal 
ideation and whether his service-connected PTSD symptoms prevent 
him from working.  Accordingly, the Veteran is not show to be 
prejudiced on this basis.  

In addition, the RO hearing officer and AVLJ sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The RO hearing officer and AVLJ 
specifically asked the Veteran where he received his treatment, 
and he responded that he received all treatment at VA.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearings focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the RO hearing officer and AVLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

A.  Entitlement to an Increased Rating

The Veteran is seeking an evaluation higher than 30 percent for 
his service-connected PTSD.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his June 2008 claim.

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  
Under the schedular criteria, a rating of 10 percent is 
assignable for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  A 
rating of 30 percent is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally performing satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 50 percent is assignable for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (retention of only 
highly-learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A rating of 70 percent is 
assignable for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
assignable for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in 
the rating criteria are simply examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating; analysis should not be limited solely to whether a 
Veteran exhibited the symptoms listed in the schedular criteria.  
Rather, the determination should be based on all of a Veteran's 
symptoms affecting his level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).

For instance, the scores assigned under the Global Assessment of 
Functioning (GAF) scale are an important consideration.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They 
reflect the psychological, social, and occupational functioning 
in a hypothetical continuum of mental health- illness.  GAF 
scores between 61 and 70 reflect either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  By 
comparison, GAF scores between 51 and 60 reflect either moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks); or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with co- 
workers), and GAF scores between 41 and 50 reflect either serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In the present case, the Board finds that the Veteran's service-
connected PTSD symptoms more nearly approximate assignment of a 
70 percent rating.  

In connection with the claim, the Veteran underwent a VA 
examination in August 2008.  The VA examiner reviewed the 
pertinent history, and then noted the Veteran's current 
complaints, which included sleep problems, feeling short-
tempered, irritable, and forgetful.  The Veteran felt his 
medication helped "[s]ometimes," but he was depressed up to 90 
percent of the time, always irritable, and nearly always anxious.  
He worked a night shift and felt he was "doing fairly 
decently," though he did not like the job.  At home, he was 
living with his girlfriend of approximately five to six years, 
and her two adult children.  Previously, he had been married 
three times.  He had one son from a prior marriage with whom he 
had a good relationship.  Otherwise, he saw extended family "on 
occasion," but he had no friends.  His hobbies involved 
prospecting for gold and gardening.  He had no assaults or 
suicide attempts.  

On mental status examination, the VA examiner found that the 
Veteran was tired from working a night shift.  His speech was 
slow, hesitant, and monotonous.  Mood was anxious and depressed 
with affect appropriate to mood.  There was evidence of 
derealization, but no depersonalization and the Veteran denied 
hallucinations and illusions.  His thought processes tended to be 
circumstantial, though he was easily redirected.  He had no 
preoccupations, obsessions, or delusions.  He denied suicidal 
ideation and homicidal ideation, and he was fully oriented.  
Attention, concentration, abstract thinking, and insight appeared 
within normal limits.  The Veteran also endorsed such PTSD 
symptoms as intrusive thoughts, tearfulness, and feeling numb.  

Based on the examination results, the VA examiner diagnosed PTSD 
and depressive disorder, not otherwise specified (NOS), secondary 
to PTSD.  The VA examiner assigned a GAF score of 55.  Then, the 
VA examiner summarized that the Veteran's symptoms were 
"moderate" and ongoing with no periods of remission.  His 
symptoms mildly to moderately affected his employment functioning 
and moderately affected his social functioning.  He was able to 
maintain his personal hygiene.  There was occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational symptoms.  

The record also shows that the Veteran had regular follow up at 
VA with a clinical psychopharmacist.  The records beginning in 
July 2007 indicate that the Veteran continuously denied suicidal 
ideation.  He intermittently endorsed improved mood.  GAF scores 
ranged from a low of 51 in July 2007 to a high of 62 in July 2007 
and September 2007.  The most recent GAF score of record assigned 
by the VA clinical psychopharmacist was 58 in July 2009.  

The symptoms and GAF scores represented by the August 2008 VA 
examination and the ongoing VA clinical psychopharmacology notes 
indicate moderate symptoms, which would not support assignment of 
a higher evaluation.  The record, however, indicates that the 
August 2008 VA examiner's assessment and the GAF scores assigned 
by the VA clinical psychopharmacist do not accurately reflect the 
severity of the Veteran's PTSD symptomatology.  

More specifically, the Veteran wrote in an October 2009 letter 
that the August 2008 VA examiner misunderstood him.  The VA 
examiner wrote that the Veteran denied suicidal ideation, but the 
Veteran had actually told the VA examiner that he did not want to 
discuss the topic.  The Veteran also wrote in a November 2008 
statement that he had continuing suicidal ideation, anxiety, and 
depression.  He also had conflicts at home, work, and with 
family.  He had been self-employed, but had to stop and switch to 
a production job because he could not handle the stress of self-
employment.  

Similarly, the Veteran's treating VA psychotherapist/counselor 
testified at a June 2009 DRO hearing.  She reported that the 
Veteran's symptoms included tearfulness, difficulty with 
recurrent major depression, and suicidal ideation.  He was single 
and had no friends except for his son.  His symptoms, according 
to the psychotherapist, were "pretty chronic" and "pretty 
severe," and warranted an increased evaluation.  

Consistent with her June 2009 DRO hearing testimony, the VA 
psychotherapist wrote in a June 2009 letter that the Veteran's 
PTSD symptoms were chronic and severe, and involved significant 
anxiety and recurrent depression with episodic suicidal ideation.  
She supported his claim for an increased rating.  

Likewise, the VA psychotherapist testified during the Veteran's 
June 2010 Board hearing.  She explained that she had been 
treating him for several years.  During this time, he continued 
to experience daily PTSD symptoms, such as intrusive thoughts.  
He also had "very severe," continuous depression, anxiety, and 
suicidal ideation.  Plus, he had persistent interpersonal 
conflicts, such that he had difficulty establishing any personal 
friendships.  He had contact with one brother, but no other 
family members.  Mostly, he isolated himself at home.  He did not 
have hallucinations or delusions, but was in periodic danger of 
hurting himself.  

The Veteran himself testified at his May 2010 Board hearing that 
he had lived with his last girlfriend for two years until 
recently, when he asked her to move out.  Currently, his brother 
would come to check on him occasionally, but otherwise, he spent 
a lot of time alone gardening.  He also had trouble sleeping and 
depression.  

In light of this evidence, the Board finds that the Veteran's 
service-connected PTSD symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, and 
mood, due to such symptoms as suicidal ideation, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, frequent 
irritability, and difficulty in adapting to stressful 
circumstances, including work.  The evidence also demonstrates an 
inability to establish and maintain effective relationships.  
Accordingly, a 70 percent rating is warranted.  

An evaluation higher than 70 percent, on the other hand is not 
warranted.  Although the Veteran has been unemployed, which would 
represent total occupational impairment, there is no indication 
of total social impairment.  To the contrary, the Veteran 
testified in June 2009 that he continues to have a relationship 
with his brother and son.  Also, the evidence, including the June 
2010 Board hearing testimony, shows a persistent danger to self.  
This same evidence, however, specifically shows that he does not 
experience such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
For this reason, the Board finds that the Veteran's service-
connected PTSD symptoms overall do not currently warrant a 
schedular evaluation higher than 70 percent.  

In conclusion, the Board finds that a 70 percent rating, but not 
higher, is warranted for the service-connected PTSD.  "Staged 
ratings" are not warranted because the schedular criteria for a 
higher rating were not met at any time during the period under 
appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 
Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Here, however, the Board 
will defer consideration of whether referral for extraschedular 
consideration is warranted, as this matter is intertwined with 
the Veteran's concurrent claim for a TDIU.  

B.  Entitlement to a TDIU

The Veteran is also seeking a TDIU.  The Board notes that the 
Veteran first raised the claim as part of his appeal for an 
increased rating for the service-connected PTSD.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Under the applicable criteria, total disability ratings based on 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
service-connected disabilities, provided that one of those 
disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  The claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  
A TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

Applicable statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file that 
may be interpreted as applications or claims, formal or informal, 
for increased benefits and, then, to all other evidence of record 
to determine the earliest date as of which, within the one year 
prior to the filing of a formal claim for TDIU, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  The Board has accordingly considered all 
evidence of record dating within one year prior to receipt of the 
June 2008 claim.  

Pursuant to the Board's decision above, the Veteran is currently 
service-connected for PTSD, rated as 70 percent disabling, 
beginning June 20, 2007.  Therefore, he has a single service-
connected disability rated at 60 percent or more and meets the 
criteria for assignment of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  He is also service-connected for residuals of a shell 
fragment wound of the right thigh, scar, rated as 10 percent 
disabling, beginning in March 1971, and dermatitis of the hands, 
right elbow, and vitiligo, chest, rated as 10 percent disabling, 
beginning in March 1971.  

Additionally, the Veteran testified that he has been unemployed 
since February 22, 2009.  

Although the Veteran's meets the schedular criteria for a TDIU 
and has been unemployed, a total disability rating for 
compensation purposes may only be assigned if he is unable to 
secure or follow a substantially gainful occupation as a result 
of the service-connected disabilities.  See 38 C.F.R. § 4.16(a).  
The central inquiry is "whether [a] Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  The fact that a Veteran is unemployed 
or has difficulty finding employment is not enough, since a high 
rating (in this case an 80 percent combined rating) is in itself 
recognition that the service-connected symptoms make it difficult 
to obtain and keep employment.  Consideration may be given to a 
Veteran's education, training, and special work experience, but 
not to his age or to impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

Here, the Veteran testified at his May 2010 Board hearing that he 
was self-employed as a carpenter until 2008.  He could not 
continue that line of work, so he then took a manufacturing job.  
Due to the stress of that job, however, he only worked for one 
year.  He has not worked since February 2009.  He desired 
retraining, but VA vocational rehabilitation found him infeasible 
for rehabilitation.  

Consistent with his hearing testimony, a March 2008 VA Vocational 
Rehabilitation memorandum indicates that the Veteran was found 
infeasible for vocational rehabilitation due to chronic pain and 
PTSD symptoms, such as memory and concentration problems.  

The Veteran's treating VA psychotherapist/counselor then 
testified at a June 2009 DRO hearing and a May 2010 Board hearing 
that the Veteran is not capable of working full time due to his 
PTSD symptoms.  

In light of this evidence, the Board finds that the overall 
service-connected disability picture more closely equates with a 
documented level of industrial impairment manifested by the 
Veteran being prevented from obtaining or gaining substantially 
gainful employment than would be permitted by his educational and 
occupational background.  Hence a TDIU is warranted effective 
February 22, 2009.  


ORDER

A 70 percent evaluation, but not higher, for the service-
connected PTSD is granted beginning June 20, 2007, subject to the 
regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due 
to service-connected disability is granted beginning February 22, 
2009, subject to the regulations governing the payment of VA 
monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


